Citation Nr: 1146386	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1978 to November 1984.     

This appeal comes to the Board of Veterans' Appeals (Board) from February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in New Orleans, Louisiana, which forwarded his appeal to the Board.
  
As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in September 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA and private treatment records that may pertain to the Veteran's alleged disorders on appeal.  As such, the Veteran testified during the September 2011 hearing that he has received, and continues to receive, treatment for his left foot disorder, hepatitis C, and respiratory disorder with the VA medical centers (VAMC) in Little Rock, Arkansas, and in Louisiana.  The Veteran also testified that he was diagnosed with COPD by a civilian physician, Flynn Taylor, M.D., in 1986, and that this physician related his COPD to his in-service exposure to asbestos.  However, none of these records have been associated with the claims file.  These treatment records are crucial in determining whether the Veteran has a current diagnosis of any of the aforementioned alleged disabilities.  Therefore, efforts must be made to obtain them.  

In all regards, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As already mentioned, because any record of treatment for the Veteran's left foot, hepatitis C, and respiratory disorder may be relevant to his claim for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, with respect to the Veteran's claim that he has a respiratory disorder, including COPD, that resulted from exposure to asbestos during service, VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos-related diseases, the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Id. at IV.ii.2.C.9.d.  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

VA must analyze the Veteran's claim for service connection for asbestos-related disease under these administrative protocols using the aforementioned criteria. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).   

With asbestos-related claims, the Board also must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

Service personnel records support that the Veteran served onboard the USS McCandless FF-1084 and USS Simon Lake during service.  His service personnel records indicate that he worked as a machinist mate.  In this case, development has not been completed to determine whether the Veteran's job duties actually required him to handle asbestos.

Following further development of evidence regarding the Veteran's alleged exposure to asbestos during service, if, and only if, asbestos exposure during service is confirmed, the VA should obtain a medical opinion addressing the relationship, if any, between the Veteran's currently diagnosed respiratory disorder, including COPD, and his asbestos exposure during military service.

Finally, if, and only if, the Veteran's post-service treatment records document actual current diagnoses of a left foot disorder and hepatitis C, VA examinations and nexus opinions should be obtained concerning the relationships between the Veteran's current left foot disorder and hepatitis C and his active military service.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's alleged left foot disorder, he asserts that he developed left foot problems within his first year of service, including pain and corn.  As such, while there is no evidence in his service treatment records of complaints of, or treatment for, left foot symptomatology, the Veteran is competent to provide testimony regarding the symptomatology he experienced during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such contention is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Such competent testimony should be taken into account in the Veteran's claim for service connection.

Post-service, the Veteran testified that he has received three surgeries on his left foot, in October 2007, July 2008, and October 2011.

With regard to his hepatitis C, he asserts that he contracted this disorder when he got tattoos during service.  Specifically, he testified that he got tattoos within the first year of service while stationed in Greece and Germany.  A review of the Veteran's December 1978 enlistment examination and March 1983 re-enlistment examination reports supports his testimony.  Specifically, his December 1978 enlistment examination report noted no tattoos while his March 1983 re-enlistment examination report noted several tattoos, indicating that he received these tattoos while in service.  

Thus, if the Veteran is determined to have current diagnoses of a left foot disorder and hepatitis C, VA examinations should be provided to determine their relationships to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's left foot, hepatitis C, and respiratory disorder from all VAMCs where the Veteran has received treatment, including the VAMCs in Little Rock, Arkansas, and in Louisiana. 

The RO also should request that the Veteran submit authorizations to release private treatment records from any private physician who has treated his left foot, hepatitis C, and respiratory disorder, including COPD, since 1984, including all medical treatment records from F. Taylor, M.D., in Louisiana, or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Request verification of the Veteran's alleged in-service asbestos exposure aboard the USS McCandless FF-1084 and USS Simon Lake, and verification of whether it is likely that the Veteran was exposed to asbestos in the course of his assigned duties within the MOS of machinist mate, as noted in his service records.  If no such opinion can be given, reasons as to why this is so must be provided.  All efforts to obtain these records should be fully documented, and a negative response is required if no records are available. 

Requests should be made to: 

a. The U.S. Army Joint Services and Research Center (JSRRC) (formerly known as USASCURR); 

b. The National Personnel Records Center (NPRC); 

c. The Department of Navy. 

3.  If, and only if, a current diagnosis of a left foot disorder is confirmed, then arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current left foot disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with the left foot disorder found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a left foot disorder?

(b)  If so, is any of the Veteran's current left foot disorder at least likely as not caused or aggravated by his military service?

In making this determination, the examiner's attention is directed to the Veteran's competent lay statements and testimony that he began to experience left foot problems during service, including pain and corn that required shaving.

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

4.  If, and only if, a current diagnosis of hepatitis C is confirmed, then arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current hepatitis C.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  The examination report also should include a detailed discussion of all the manifestation of all symptomatology associated with the hepatitis C found.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have hepatitis C?

(b)  If so, is the Veteran's current hepatitis C at least likely as not caused or aggravated by his military service?

In making this determination, the examiner's attention is directed the Veteran's testimony that he received several tattoos while stationed in Greece and Germany during service.  The examiner also should note that the Veteran's enlistment examination report dated in December 1978 noted no tattoos, while the Veteran's March 1983 re-enlistment examination report noted that he had several tattoos, thereby supporting the Veteran's testimony.

The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

5.  If, and only if, asbestos exposure during service is confirmed per the above development, and if, and only if, a current diagnosis of a respiratory disorder is confirmed, then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his current respiratory disorder, including COPD.  The claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

All indicated tests and studies (including X-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should express an opinion regarding the likely etiology of the Veteran's respiratory disorder, including COPD, specifically whether it is at least as likely as not related to any in-service exposure to asbestos or is otherwise related to service.  The examiner must explain the rationale for all opinions given. 

In addition, any possible post-service exposure to asbestos also should be clearly discussed and a rationale should be provided as to whether the Veteran's respiratory disorder is the result of such post-service exposure. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should include a complete explanation with his or her opinion, based on findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, the examination report should so state. 

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim. 

6.  Readjudicate the claims for entitlement to service connection for a left foot disorder; entitlement to service connection for hepatitis C; and entitlement to a respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a result of exposure to asbestos, in light of the any VA examinations provided and any additional evidence received since the issuance of the statement of the case in December 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


